Citation Nr: 0103839	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for multiple sclerosis from 
September 17, 1996 to November 24, 1999?

2.  What evaluation is warranted for optic atrophy of the 
left eye secondary to optic neuritis secondary to multiple 
sclerosis from November 25, 1999?

3.  What evaluation is warranted for sensory loss and joint 
sense loss in toes of the right foot secondary to multiple 
sclerosis from November 25, 1999?  

4.  What evaluation is warranted for sensory loss and joint 
sense loss in toes of the left foot secondary to multiple 
sclerosis from November 25, 1999?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1994 to September 
1996.  

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Colombia, South 
Carolina, which granted the veteran's claim of service 
connection for multiple sclerosis and assigned a 30 percent 
rating.  In August 2000, the RO determined that the combined 
single rating for multiple sclerosis should be divided into 
three separate compensable awards of service connection for 
the left eye and sensory and joint loss of each foot.  
Therefore, the issues before the Board are those stated on 
the face of this REMAND.  

Due to the veteran's change in residence, this case has been 
transferred to the RO in Winston-Salem, North Carolina, which 
now has jurisdiction. 

On appeal it appears that the veteran has raised the issue of 
entitlement to a permanent and total disability evaluation on 
the basis of individual unemployability.  This issue, 
however, is not currently developed or certified for 
appellate review. Accordingly, this matter is referred to the 
RO for appropriate consideration.  


REMAND

In September 1999, the Board remanded this case for further 
development.  A review of the claims file indicates that 
several matters discussed in the remand have not been 
addressed.  As noted in the remand, the law requires full 
compliance with all orders in the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In September 1999, the Board remanded this case for further 
development, which included a request for a neurological 
examination.  The Board specifically requested that the 
examiner's report should describe all symptomatology 
attributable to the veteran's multiple sclerosis and indicate 
whether he has myelitis.  A review of the claims folder shows 
that VA examinations were conducted in January and July 2000, 
however, the specific information requested was not addressed 
in the examination reports, and the evidence of record is 
insufficient to decide the issues with any certainty.  
Therefore, since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).    

As noted in the remand, the veteran is in disagreement with 
the initial rating assigned for his multiple sclerosis, 
therefore the matter of staged ratings should be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In the 
September 1999 remand, the Board pointed out that a review of 
the record showed that entitlement to service connection for 
multiple sclerosis was established by rating action of 
November 18, 1996, but a November 6, 1996 VA examination was 
not referred to in the decision.  The November 18th decision 
was based only on the service medical records and a VA 
examination of October 1996.  As noted in the Introduction, 
in August 2000, the 30 percent rating for multiple sclerosis 
was divided effective November 25, 1999, into three separate 
grants of service connection, one for each unique 
manifestation.  Still, the question of entitlement to staged 
ratings remains.  Therefore, discussion and consideration of 
the November 1996 VA examination should appear in the record, 
and specific consideration of the Fenderson doctrine is in 
order. 

Furthermore, the RO should obtain from the veteran, the names 
and addresses of all medical care providers who have recently 
treated him for multiple sclerosis.  The records should be 
secured and associated with the claims folder.  The RO should 
note that under Section 3 of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A(b)), VA must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
With regard to records from a Federal department or agency, 
however, the new law requires that "efforts to obtain those 
records shall continue until they are obtained unless it is 
reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile."  (emphasis 
added).  Therefore, the efforts to obtain the any VA or other 
government agency records, if they are ultimately are not 
available, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
law to be codified at 38 U.S.C. § 5103A(b)(2).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
multiple sclerosis since July 2000.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
neurological examination to determine 
the current nature, extent, and all 
manifestations of multiple sclerosis.  
It is imperative that the examiner 
review the evidence in his claims 
folder, including a complete copy of 
this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  In particular, the 
examiner's report should describe all 
symptomatology attributable to multiple 
sclerosis and should indicate if the 
veteran has myelitis.  For each separate 
body part or system affected by multiple 
sclerosis the examiner should provide a 
detailed description of all 
symptomatology affecting that particular 
system.  The opinion must be supported 
by a thorough rationale.  The 
examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

Thereafter, the RO should again review the veteran's claim.  
If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case.  The veteran and representative should 
then be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


